Per Curiam.
There is not sufficient evidence contained in the record upon which to base a conclusion as to the value of the services rendered to the estate, as distinguished from those rendered for the benefit of Waddell. We are not in a position, therefore, under the circumstances disclosed, to determine whether the allowance as made is excessive or correctly measures the value of the services. The decree of the Surrogate’s Court should be reversed, with costs to the appellants payable out of the estate, and the matter remitted to that court for further consideration. The surrogate may deem it wise to permit this matter to await the final accounting. Present — Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ. Decree appealed from reversed, with costs to the appellants payable out of the estate, and the proceeding remitted to the surrogate for further action in accordance with the opinion.